Citation Nr: 1423600	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for episodic gastroenteritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 videoconference hearing, and a transcript of this hearing is of record.

In September 2013, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

In October 2013, the Veteran submitted a private medical opinion that appears to raise new claims for service connection.  The statement raises claims for service connection for posttraumatic stress disorder (PTSD), hypertension secondary to PTSD, prostrating migraines, residuals of a right arm injury due to a bullet fragment, and left arm pain secondary to residuals of a right arm injury due to a bullet fragment.  These claims have been raised by the record, but not adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a higher initial disability rating in excess of 10 percent for his service-connected gastroenteritis.  His last VA examination was in December 2010.  At his September 2013 Board hearing, the Veteran testified that within the last two years, his condition had become "more aggravated."  The Veteran also submitted additional medical records of his hospitalization for three days in March 2013 after experiencing symptoms of increased abdominal pain, intractable nausea, and vomiting of at least 11 times.  A study of his upper gastrointestinal tract revealed no small bowel obstruction.  After three days, his abdominal pain subsided and he had a normal bowel movement.  The discharge diagnosis was resolving ileus (disruption of the normal propulsive ability of the gastrointestinal tract).  

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record suggests that the Veteran's service-connected gastroenteritis may have worsened since his last examination in December 2010, another VA examination is warranted on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his gastrointestinal disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After any additional records are associated with the paper claims or virtual record, then the AOJ should schedule the Veteran for a VA gastrointestinal examination to determine the nature, extent, frequency and severity of the Veteran's service-connected gastroenteritis.  

The claims folder, including the virtual record, and a copy of this remand should be made available to and reviewed by the examiner.  Any indicated tests and studies are to be conducted.  

In all conclusions provided, the examiner must explain the medical basis or bases and the reasoning for each opinion rendered.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



